Citation Nr: 0800337	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-17 563	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (T/R).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from November 1958 to November 
1963.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2004 rating action that denied a T/R.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's service-connected disabilities consist of 
residuals of frostbite of each foot, each evaluated as 30% 
disabling; residuals of frostbite of each hand, each 
evaluated as 20% disabling; and tinea pedis, assigned a 
noncompensable rating. 

3.  The percentage ratings for the veteran's service-
connected disabilities meet the minimum schedular criteria 
for the grant of T/R, but those disabilities are not shown to 
prevent him from obtaining or retaining substantially gainful 
employment.  

4.  There is no medical complexity or controversy in this 
case requiring an opinion from an independent medical expert 
(IME) for resolution of the matter on appeal.


CONCLUSIONS OF LAW

1.  The criteria for the grant of T/R have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2007).

2.  An IME opinion is not warranted in this case.  
38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. §§ 3.328(a), 
20.901(d) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

A pre-rating September 2003 RO letter informed the veteran 
and his representative of the VA's responsibilities to notify 
and assist him in his claim, and of what was needed to 
establish entitlement to a T/R (evidence showing that 
service-connected disabilities prevented securing and 
following a substantially-gainful occupation).  Thereafter, 
they were afforded opportunities to respond.  The Board finds 
that the veteran has thus received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

The 2003 RO letter also notified the veteran that the VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
That letter further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
the type of records that the VA would make reasonable efforts 
to get, and requested the veteran to furnish any medical 
reports that he had that pertained to his claim.  The Board 
finds that that letter satisfies the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by him and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board points out that, in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in his possession that pertains to this claim.  As 
indicated above, all           4 content of notice 
requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the 
September 2003 document fully meeting the VCAA's notice 
requirements was furnished to the veteran prior to the March 
2004 rating action on appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the May 2005 
Statement of the Case, and that this suffices for 
Dingess/Hartman.  The Court also held that the VA must 
provide information regarding the effective date that may be 
assigned.  While the RO has not furnished the veteran notice 
pertaining to the effective date, the Board finds that, on 
these facts, the RO's omission is harmless, inasmuch as the 
Board is herein denying the T/R claim, and hence, no 
effective date is being assigned.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining available post-service VA and SSA 
medical records through 2004.  In January 2004, the veteran 
was afforded a comprehensive VA examination in connection 
with his claim, a report of which is of record.  A copy of 
the May 1996 Social Security Administration decision awarding 
the veteran disability benefits, together with medical 
records underlying that determination, have been associated 
with the claims folder.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter on appeal.  In December 2007, the veteran's 
representative requested that this case be remanded to the RO 
to afford the veteran a new VA examination due to claimed 
inadequacy of the January 2004 VA examination, in that the 
examiner did not have all the medical records in the 
veteran's claims folder available for review, and failed to 
render an opinion as to the veteran's ability to obtain and 
maintain gainful employment.  However, the Board finds that a 
new examination is not necessary in this case.  A review of 
the report of the January 2004 VA examination indicates it 
contains the veteran's complaints; the examiner's review of 
the veteran's medical history contained in a recent July 2003 
VA examination for cold injury residuals; clinical findings 
pertaining to the skin, and detailed orthopedic and 
neurological findings pertaining to the upper and lower 
extremities on current examination; a review of recent X-ray 
findings; and diagnoses and medical assessment of the 
veteran's upper and lower extremity functional impairment, 
and the Board is satisfied that that examination, together 
with the other evidence of record, is adequate to equitably 
adjudicate this claim.    

In June 2005, the veteran's representative requested an 
advisory opinion from an IME as to the veteran's 
employability.  When, in the judgment of the VA or the Board, 
expert medical opinion, in addition to that available within 
the VA, is warranted by the medical complexity or controversy 
involved in an appealed case, the VA or the Board may secure 
an advisory medical opinion from one or more IMEs who are not 
VA employees.  38 U.S.C.A. § 7109(a); 38 C.F.R. §§ 3.328(a), 
20.901(d).  

However, the Board finds that an IME opinion is not necessary 
in this case, inasmuch as the current medical evidence, in 
particular, the January 2004 VA examination, contains 
sufficient clinical findings and medical assessment of the 
veteran's functional impairment as a result of his service-
connected bilateral upper and lower extremity cold injuries 
and skin disability to permit the Board to adequately 
adjudicate this claim.  The current record presents no 
conflict between existing medical findings, assessments, or 
opinions.  As there is no medical complexity or controversy 
in this case requiring an opinion from an IME for resolution 
of the matter on appeal, the Board finds that such opinion is 
not warranted. 

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.

II.  Analysis

Under the applicable criteria, total disability ratings for 
compensation based on individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60% or more, 
or as a result of 2 or more disabilities, provided at least       
1 disability is ratable at 40% or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70% or more.  For the above purpose of 
one 40% disability in combination, disabilities of 1 or both 
upper or lower extremities, including the bilateral factor, 
and disabilities resulting from common etiology will be 
considered as 1 disability.  38 C.F.R. §§ 3.340, 3.34l, 
4.16(a).  

In this case, the veteran's service-connected disabilities 
consist of residuals of frostbite of each foot, each 
evaluated as 30% disabling; residuals of frostbite of each 
hand, each evaluated as 20% disabling; and tinea pedis, 
assigned a noncompensable rating.  The combined disability 
rating is 80%, including a bilateral factor of 6.9% for the 
hands and feet.  Inasmuch as the veteran's service-connected 
cold injury residuals affecting the hands and feet may each 
be considered a single disability rated at 40% or more, he 
thus meets the minimum percentage requirements for a T/R 
under 38 C.F.R. § 4.16(a).  However, 38 C.F.R. § 4.16(b) 
provides that a T/R may not be granted unless a veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of such service-connected disabilities.  

The central inquiry is whether a veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to a veteran's education, 
special training, and previous work experience, but not to 
his age or the impairment resulting from non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; 
see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

In this case, the objective evidence does not show that the 
veteran's service-connected skin and bilateral hand and foot 
disabilities prevent him from securing and following any 
substantially-gainful employment; rather, he remains capable 
of performing the physical acts required by employment.


Of record is a May 1996 SSA disability determination awarding 
the veteran disability benefits from December 1992 due to a 
status post right degloving injury, which the Board notes is 
not a service-connected disability.  The records and 
examination reports considered by the SSA in making its 
decision are also virtually silent as to his service 
connected disabilities.

In his August 2003 T/R claim, the veteran reported that he 
last worked full-time as chief of maintenance and tool 
supplies at a paint plant in September 1986, and that he had 
completed 3 years of high school education.  

On January 2004 VA examination, the veteran complained of on 
and off cold hypersensitivity of the feet and hands and 
tingling and numbness in the toes and fingers, and gave a 
history of Reynaud's phenomenon on exposure to cold 
temperatures, especially in the toes and fingers.  He took no 
medications, but used a local cream.  There was no history of 
chronic ulcers, gangrene, amputations, or blood clots.  He 
denied arthritis or joint stiffness involving the hands and 
feet.  In 1966, he suffered an on-the-job crush injury of the 
right hand and underwent multiple reconstructive surgeries, 
skin graft surgery, and partial amputation of the right 5th 
finger [which the Board notes is not a service-connected 
disability].  He had minimal right hand weakness, but was 
able to perform most of his simple daily activities: he could 
write and eat, and he had no chronic hand pain.  He denied 
any history of arthralgia, reflex sympathetic dystrophy, 
hyperkeratosis, and hand and foot edema.  

Current examination showed a diffuse, round, swollen skin 
graft over the right palm, but no local tenderness, and 
multiple residual scars over the right hand.  There was 
partial amputation of the right 5th finger at the level of 
the proximal interphalangeal joint, but the stump appeared 
normal, and there was no obvious tender point.  
Significantly, there was no swelling, tenderness, or redness 
of the small joints of the hands and feet, and the movement 
of these joints appeared normal.  Although right hand grip 
was slightly diminished at 4/5, and sensation was diminished 
over the right 1st and 2nd fingers, as well as over the tips 
of the remaining fingers of both hands and the toes of both 
feet, deep tendon reflexes were normal, plantar reflexes were 
flexor bilaterally, and the peripheral pulses were fairly 
well felt.  Circulation was intact in both hands and feet.  
Both hands were warm, and both feet slightly cold.  Moreover, 
no obvious signs of Reynaud's phenomenon were elicited, and 
there was no cellulitis, chronic ulcers, or gangrene.  The 
veteran could ambulate fairly well without aid, and could 
tandem walk and walk on toes and heels.  The Romberg sign was 
negative.  July 2003 X-rays revealed degenerative changes of 
both metatarsophalangeal joints in the feet, and mild 
osteoarthritic changes in the hands.  

The diagnoses included frostbite involving the hands and feet 
with residual cold hypersensitivity on and off by history; 
Reynaud's phenomenon involving the fingers and toes on and 
off by history, currently asymptomatic; mild peripheral 
neuritis involving the hands and feet; and no tinea pedis on 
current examination.          

In this case, the above evidence of record does not show that 
the veteran's service-connected skin disability and bilateral 
upper and lower extremity cold injury residuals preclude him 
from securing and following a substantially gainful 
occupation.  While neurological residuals of the veteran's 
upper and lower extremity cold injuries somewhat restrict and 
limit his activities and functions, he has normal range of 
hand and foot motion bilaterally and can ambulate fairly 
well, and there is no current evidence of Reynaud's 
phenomenon or tinea pedis.  Further, while the decision of 
the SSA is not binding on the Board, the Board ascribes 
probative value to the fact that the veteran's 
unemployability based associated with a non-service-connected 
disability, and that the records and reports considered by 
the SSA in making its determination were virtually silent 
with respect to his now service connected disabilities.  On 
that record, the Board finds that, despite his service-
connected skin and bilateral hand and foot disabilities, the 
veteran remains capable of performing the physical acts 
required by some type of gainful employment.  

For the foregoing reasons, the Board finds that the claim for 
T/R must be denied.  In reaching this conclusion, the Board 
has considered the benefit-of-the-doubt doctrine; however, as 
the preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


ORDER

A T/R is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


